OPINION — AG — ** LICENSE — VEHICLE — CHAUFFEUR LICENSE ** IF A PERSON EMPLOYED BY A COUNTY TO PERFORM SERVICES THEREFOR, WHO IS NOT SO EMPLOYED " FOR THE PRINCIPAL PURPOSE OF OPERATING A MOTOR VEHICLE ", BUT TO PERFORM OTHER SERVICES AND WHO IS OCCASIONALLY CALLED UPON TO OPERATE A MOTOR VEHICLE OF THE COUNTY, IS REQUIRED TO LAW TO HAVE A CHAUFFEUR LICENSE IN ORDER TO QUALIFY TO OPERATE SAID VEHICLE ? — NEGATIVE (PAID, COMPENSATION, COUNTY, EMPLOYEE) CITE: 47 O.S. 277 [47-277], 47 O.S. 288 [47-288] (FRED HANSEN)